DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment filed 04/23/2021, with a request for continued examination filed 05/20/2021.
Claims 1-10 are pending.
Claims 1, 9, and 10 are amended.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/23/2021 has been entered.

Response to Arguments

Applicant’s arguments, filed 04/23/2021, have been fully considered but the newly amended limitations have changed the scope of the claims. Applicant's amendment necessitated new citations to the amended limitations and a re-interpretation of the cited prior art based on the new scope. Applicant’s arguments have overcome the 112(a) rejection in the prior Office Action.



Examiner Notes

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2003/0114994 to Wada (hereinafter Wada), in view of Japanese Application Publication No. JP 2001235217A to Sonoda (hereinafter Sonoda. English translation of JP 2001235217A is included and cited in this office action), in further view of US Patent Publication No. 2014/0380234 to Shim et al., (hereinafter Shim), and in further view of European Patent Publication No. EP 2,535,655A1 to Sugiyama et al., (hereinafter Sugiyama).

Regarding claim 1, Wada teaches a method for controlling a terminal (Unit 11, P45-47, Fig. 1, Wada) apparatus used for an appliance control system (Appliances, such as air conditioners controlled, see P44-47, Fig. 2, Wada) for executing, via a network (Network, P43, Wada), remote operation on a plurality of appliances installed in a building (Building. Unit 11 is connected via transmission line on network to appliances, therefore this is being interpreted as remote, see P25, P23-27, Fig. 1, Wada), the plurality of appliances including a plurality of target appliances subject to remote operation (Appliances that are controlled are target devices, and the controlling unit is remote from the devices, see P25, P23-27, Fig. 1, Wada), the terminal apparatus including setting information for each of the plurality of target appliances to be operated among all of the plurality of target appliances included in the plurality of appliances installed in the building (Any information related to specific target appliances is being interpreted as “setting information.” The unit contains and displays setting information for air conditioners such as representations, mode settings, set point settings, model numbers, status information, etc., see P48, Fig. 2, Wada), the method comprising: 
(i) causing a computer of the terminal apparatus to judge whether or not the setting information includes information about the plurality of target appliances (Information about targets is displayed on a screen, therefore it must have been “judged” that the information displayed for display included information about the specific targets displayed, see Fig. 2, p48, Wada. Note: the instant specification gives no details on how or by what means the “judging” occurs, therefore “judging” is being interpreted as displaying, transmitting, analyzing, manipulating, or storing any form of specific information for specific devices); 
(ii) causing a display of the terminal apparatus to, when the computer judges that the setting information includes information about the plurality of target appliances, perform a first display of a start instruction image (Display area is being interpreted as a “start instruction image,” see Fig. 2, P47-48, Wada), wherein the start instruction image includes an instruction image region that provides an instruction for the remote operation to all of the plurality of target appliances and provides a starting instruction for the remote operation (Specific display buttons are displayed on a display area, wherein a display button provides an instruction for an appliance, see P47-48, Fig. 2, Wada); 
and (iii) causing the computer to, when the instruction image region is operated on the start instruction image, output control data to the network for providing the instruction for the remote operation to the plurality of target appliances to cause each of the plurality of target appliances to operate (Button used to output control data to plurality of appliances to start operation, see P47, Wada). 

Wada does not explicitly teach wherein a number of the plurality of target appliances is less than all of in the plurality of appliances.., the plurality of target appliances including two or more 
		However, Sonoda from the same or similar field of appliance control, teaches target appliances to be operated among all of a plurality of appliances installed in a building, a number of, the plurality of target appliances being less than all of in the plurality of appliances (Groups can be designated for setting control that contain devices selected from among all devices (e.g. air conditioning appliances) available in a building, and which can be a number less than all available devices. Control of terminal used for control of appliances and groups through a network, see Groups K1, K2, Pg. 2 “Solution,” Fig 1, P9, P15-18, P25, Fig. 2, Sonoda) .., the plurality of target appliances including two or more appliances that are individually selected among the plurality of appliances installed in the building, and the two or more appliances are selected to be included in the plurality of target appliances without restriction to their locations within the building (Custom groups can be formed with devices in different floors, for example group K1 or K2, thus the selected appliances to be included as target appliances are selected without restriction to their locations within a building, see Groups K1, K2, P25, Pg. 2 “Solution,” Fig 1, P9, P15-18, Fig. 2, Sonoda. NOTE: Shim also teaches the ability to make groups with appliances (e.g. lights) from various places within a building for setting control (Fig. 27A, P145)).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the appliance monitoring and control as described by Wada and incorporating custom subset groups for control out of the group of all devices, as taught by Sonoda.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide greater flexibility for controlling a plurality of devices as desired by permitting custom groupings  see P5, “Solution,” P10, P25, Sonoda). 

Wada does not explicitly teach wherein setting information is individually preset for each of a plurality of target appliances, such that at least two of the plurality of target appliances have different preset operating setting values; to cause each of a plurality of target appliances to operate according to its respective preset operating setting values stored in a setting information.
However, Shim from the same or similar field of appliance control, teaches wherein setting information is individually preset for each of a plurality of target appliances, such that at least two of the plurality of target appliances have different preset operating setting values (A group of devices in a house is controlled collectively, wherein each has separate reference pre-set values, see P63, Fig. 2C, P59-60, 62, Shim; Note: support for these paragraphs of Shim is found in the certified foreign priority document KR 10-2014-0029141 available in public pair, with prior art effective filing date of 03/12/2014 to Korean foreign priority. A copy of said certified document is being provided with the instant office action and with a K-PION machine translation of said document. Support is found at least in paragraph 42 and figs. , p38-39, 41 of the certified foreign priority document.); to cause each of a plurality of target appliances to operate according to its respective preset operating setting values stored in a setting information (A group of devices is controlled collectively to operate at respective pre-set values, see P63, Fig. 2C, P59-60, 62, Shim).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the appliance monitoring and control as described by Wada and incorporating a collective control of a group of devices, but with each device having different presets, as taught by Shim.  
One of ordinary skill in the art would have been motivated to do this modification in order to more conveniently change settings for a number of distributed devices in a building while maintain the different relative settings of each location since each location may require different levels of settings, as suggested by Shim (see P62-63, P59-60, Figs, Shim). 

Wada does not explicitly teach a memory that stores.
		However, Sugiyama from the same or similar field of appliance control, teaches a memory that stores (Storing operational information and controller computer, see P18, P12, P22, P24, P45, Sugiyama).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the appliance monitoring and control as described by Wada and incorporating storage, as taught by Sugiyama.  
One of ordinary skill in the art would have been motivated to do this modification in order to retain needed information of a system (see P18, Sugiyama). 



Regarding claim 2, the combination of Wada, Sonoda, Shim, and Sugiyama teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Wada further teaches wherein an instruction for a remote operation is provided to stop operation of a plurality of target appliances (A plurality of appliances stopped, see P47, Fig. 2, Wada). 

Regarding claim 3, the combination of Wada, Sonoda, Shim, and Sugiyama teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Wada further teaches wherein a instruction for a remote operation is provided to start operation of a plurality of target appliances (A plurality of appliances activated, see P47, Fig. 2, Wada). 

Regarding claim 4, the combination of Wada, Sonoda, Shim, and Sugiyama teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Shim further teaches causing a display to perform a second display of a plurality of notification images indicating that a control data has been transmitted to a plurality of target appliances (Display reflects a change in control of devices that indicates control data has been transmitted, such as showing a toggle change for a control input, see Fig. 45, Shim; pg 58 prov).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the appliance monitoring and control as described by Wada and incorporating transmission indication, as taught by Shim.  
One of ordinary skill in the art would have been motivated to do this modification in order to clearly convey to a user that a control command has been effected as prompted by input (see Fig. 45, Shim). 

Regarding claim 6, the combination of Wada, Sonoda, Shim, and Sugiyama teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Shim further teaches further comprising causing a computer to obtain information representing operation statuses of a plurality of target appliances after a control data has been received, wherein a second display includes causing a display to display the information representing the operation statuses of the plurality of target appliances after the control data has been received (Display reflects status of devices that indicates control data has been transmitted, such as showing all devices as either “on” or “off”, after an all on control data has been transmitted, see Fig. 45, Shim; pg 58 prov).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the appliance monitoring and control as described by Wada and incorporating status indication, as taught by Shim.  
One of ordinary skill in the art would have been motivated to do this modification in order to see Fig. 45, Shim). 


Regarding claim 8, the combination of Wada, Sonoda, Shim, and Sugiyama teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Wada further teaches wherein a plurality of appliances are a plurality of air conditioners (A plurality of air conditioners, see P43-P48, Fig. 2, Wada). 


Claim 9 is rejected on the same grounds as claim 1.
Claim 10 is rejected on the same grounds as claim 1.



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wada (hereinafter Wada), in view of Sonoda, in view of Shim, in view of Sugiyama, and in further view of Japanese Application Publication No. JP 2007-051799 to Yukiko (hereinafter Yukiko. English translation of JP 2007-051799 is included and cited in this office action)

Regarding claim 5, the combination of Wada, Sonoda, Shim, and Sugiyama teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Wada does not explicitly teach causing a computer to further judge whether or not a terminal apparatus is within a control region that is defined around a building and that has a certain area, 
However, Yukiko from the same or similar field of appliance control, teaches causing a computer to further judge whether or not a terminal apparatus is within a control region that is defined around a building and that has a certain area (If current position of a temperature control unit is within distance to a house (building), see Abs, P11, Pg. 2 paras 2-3, 13-15, Yukiko), wherein a first display causes the display of the terminal apparatus to, when the computer judges that the terminal apparatus is within the control region, display a start instruction image (Display is shown for control of an appliance, see Abs, P11, Pg. 2 paras 2-3, 13-15, Yukiko).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the appliance monitoring and control as described by Wada and incorporating a terminal a certain distance from a building and providing an instruction display, as taught by Yukiko.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a wider range of remote control and to notify and permit a user the ability to allow a user to emit a command within a certain range, so as to not waste resources if the range is too far (see Abs, Pg 1-2, Yukiko). 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wada (hereinafter Wada), in view of Sonoda, in view of Shim, in view of Sugiyama, in further view of Shim, and in further view of US Patent Publication No. 2014/0189030 to Benchenaa et al., (hereinafter Benchenaa)


Regarding claim 7, the combination of Wada, Sonoda, Shim, and Sugiyama teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Shim further teaches wherein a plurality of target appliances include a first target appliance and a second target appliance, a plurality of notification images include a first notification image, generated for a first target appliance, and a second notification image, generated for a second target appliance, and a second display includes causing the display to display the first notification image before the second notification image(At least two appliances have respective notification images, with one first device notification being before a second device notification, therefore there must be a setting determining the layout order of display, see Fig. 45, Shim; pg 58 prov).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the appliance monitoring and control as described by Wada and incorporating notifications, taught by Shim.  
One of ordinary skill in the art would have been motivated to do this modification in order to clearly convey to a user information regarding a plurality of devices (see Fig. 45, Shim). 

Wada does not explicitly teach setting information determines that a first notification image is displayed before a second notification image.
However, Benchenaa from the same or similar field of notifications, teaches setting information determines that a first notification image is displayed before a second notification image (Display orders display notifications based on prioritization setting, see Abs, P13, P22, P24 Benchenaa).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the appliance monitoring and control as described by Wada and incorporating setting information for notifications, as taught by Benchenaa.  
see P2, Benchenaa).



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kim et al., US Patent Publication No. 2015/0140990 teaches a user being able to save current states of home devices in group settings information, and a one touch mode under a group control that can be executed to transmit the group control command (p98, fig 10, 12). Note that the Kim cites foreign priority to Korean patent application No. KR 10-2013-0142341, a certified copy of which is available through public pair and which appears to provide support for paragraph 98 and figures, and thus Kim constitutes prior art. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617.  The examiner can normally be reached on M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117